DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 04/26/2021.
	Claims 1-14, 19-43 are currently pending and presented for examination.
Continued Examination Under 37 CFR 1.114
       A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2021 has been entered.
Response to Arguments 
	Applicant's remarks filed on 04/26/2021 with respect to prior art rejection of independent claims 1, 19 and 31 wherein it states “Shyu fails to anticipate the optical lens modules are spaced apart from each other” and “the stacked lens module array disclosed by Shyu is adjusted by alignment members disposed on a periphery of non-optical area of the optical glass lens array” have been considered, but they are not persuasive.
	First 13, Para 34-35 shows that the lens modules are stacked with each other, there is space between individual lens holders.  The lens in each lens group are 
 	Applicant’s arguments with respect to “the lens barrels of the two or more optical lens modules are adhered with each other” in claims 1, 19 and 31 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	Applicant’s arguments with respect to claims 5-8, 21-22, and 32 that Shyu fails to anticipate adhering element between the lens barrels of the optical lens module, such that the assembling positions of the two or more optical lens modules are permanently fixed in position after the adhering element is solidified” have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Para 5; Para 16, 21-26 of Chen particular discloses  the lens module can be aligned with image sensor  in six axis (moved forward/backward, up/down, left and right and rotation can include axis such as yaw, pitch and roll) prior to assembling and the limitation of multiple lens module being assembled is disclosed in base reference Shyu. It is obvious that each lens module disclosed in Shyu can be adjusted and aligned in six axis as disclosed in Chen in order to perform accurate alignment so that the image sensor can obtain enough light and provide images with good quality. Therefore, the rejection is maintained for claims 9-12, 40 and 41. For claims 42, 43, the claims are objected to (allowable) as being dependent from a rejected base claim.
	Applicants’ arguments with respect to claims 33 and 35, the remarks have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
           Applicants’ arguments with respect to claims 36-39 the remarks have been considered and are persuasive. The claims have been amended to overcome previous art rejection. Claims 36-39 are objected to (allowable).




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 13, 14, 19, 20,21,22, 23,24,25,26, 31,32,34  are rejected under 35 U.S.C. 103 as being unpatentable over Shyu (US Pub. No.: US 2010/0265597 A1), in view of Wada et al. (US Pub. No.: US 2002/0071190 A1).
Regarding claim 1, Shyu discloses a camera lens module (Fig. 13; Para 34; rectangular stacked lens module 60 applied to camera zoom lenses), comprising:
an image sensor ( Para 38; fourth optical group includes an image sensor 661 and circuit board 662)  having a photosensitive path; and
a lens assembly  (Para 34; stacked lens module 60) coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises  two or more optical lens  modules (Para 34; first optical group 61, second optical group 62 and third optical group 63) , wherein each of said two or more optical lens  modules comprises 
wherein an assembling position of each of said two or more optical lens  modules with respect to a position of said image sensor is arranged to be adjustable for calibration by adjusting each of said lens barrels of said optical lens modules, wherein  a relative position between each of said two or more optical lens  modules and said image sensor is permanently fixed after calibration (Para 22,27-38; The manufacturing processes of this embodiment in Fig .13 are similar to those of the embodiment 4 which is similar to the process in embodiment 3 and also similar to that of the above embodiment; therefore each lens group are aligned with image sensor and then are permanently fixed in the module similar to other embodiments. The stacked lens module array 10 consists of two lens arrays (the first array and the second lens array), four sets of alignment members, a circuit board (the first optical element) 105, a plurality of image sensors (the second optical element) 106, and a plurality of spacers (the third optical element) 107. The four sets of alignment members are four sets of through holes 108. There are only two sets of through holes 108 shown 
However, Shyu discloses the lens holders are stacked, but it does not disclose lens barrels of said two or more optical lens modules are adhered with each other.
Wada et al. discloses lens barrels of said two or more optical lens modules are adhered with each other (Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adhere lens holders after alignment/position adjustment as disclosed in Wada for the lens modules disclosed in Shyu in order to provide more flexibility and space to move lens holders during  alignment and then adhere them together to make the system stable.
Regarding claim 2, Shyu discloses the camera lens module, as recited in claim 1, wherein said lens assembly further comprises an aperture member coupled on top of said two or more optical lens  modules ( Para 35; aperture 65) .

Regarding claim 4 , Shyu discloses the camera lens module, as recited in claim 2, wherein said image sensor comprises a photosensitive chip (Para 3,  38; image sensor and circuit board wherein it is well known in the art that image sensor is photo-electronic device that include photo-sensitive pixels and convert light signals to electrical signals) and a lens base coupled to said two or more optical lens  modules and supported said 
Regarding claim 5, the combination of  Shyu and Wada discloses  the camera lens module, as recited in claim 1, further comprising an adhering element between said two or more optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25. ) , wherein said adhering element is formed in a semi-solidified state and  solidified after heat treatment, wherein said two or more optical lens modules are able to be adjusted and coupled at said image sensor after calibration by said adhering element in a semi-solidified state and said assembling positions of said two or more optical lens  modules are permanently fixed 
Regarding claim 6, the combination of Shyu  and Wada discloses the camera lens module, as recited in claim 2, further comprising an adhering element between said two or more optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25.) , wherein said adhering element is formed in a semi-solidified state for solidified after heat treatment, wherein said two or more optical lens  modules are able to be adjusted and coupled at said image sensor after calibration by said adhering element in a semi-solidified state and said assembling positions of said two or more optical lens  modules are permanently fixed in position after said adhering element is solidified (Shyu; Para 23; each image sensor 
Regarding claim 7, the combination of Shyu and Wada  discloses the camera lens module, as recited in claim 3, further comprising an adhering element between said two or more optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25), wherein said adhering element is formed in a semi-solidified state for solidified after heat treatment, wherein said two or more optical lens  modules are able to be adjusted and coupled at said image sensor after calibration by said adhering element in a semi-solidified state and said assembling positions of said two or more optical lens  modules are permanently fixed in position after said adhering element is solidified ( Shyu; Para 23; each image sensor 106 is aligned with each optical axis 103 of the lens module array 100; S9: curing the 
Regarding claim 8, the combination of  Shyu and Wada   discloses The camera lens module, as recited in claim 4, further comprising an adhering element between said two or more optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25), wherein said adhering element is formed in a semi-solidified state for solidified after heat treatment, wherein said two or more optical lens  modules are able to be adjusted and coupled at said image sensor after calibration by said adhering element in a semi-solidified state and said assembling positions of said two or more optical lens  modules are permanently fixed in position after said adhering element is solidified (Shyu; Para 23; each image sensor 106 is aligned with each optical axis 103 of the lens module array 100; S9: curing the glue: for example, a semifinished product in the step S8 
Regarding claim 13, Shyu discloses the camera lens module, as recited in claim 2, wherein each of said two or more optical lens modules is integrally extended from said image sensor (Fig. 13; Para 34-38; wherein the first, the second and the third optical group and the fourth optical group that includes an image sensor are integrated together and mounted in a lens barrel 601 wherein the fourth optical group is on the bottom of the lens barrel).
Regarding claim 14, Shyu discloses The camera lens module, as recited in claim 8, wherein each of said two or more optical lens modules is integrally extended from said image sensor (Fig. 13; Para 34-38; wherein the first, the second and the third optical group and the fourth optical group that includes an image sensor are integrated together and mounted in a lens barrel 601 wherein the fourth optical group is on the bottom of the lens barrel). 
（Fig. 13; Para 34; rectangular stacked lens module 60 applied to camera zoom lenses）, comprising:
an image sensor (Para 38; fourth optical group includes an image sensor 661 and circuit board 662) which having a photosensitive path; and
a lens assembly  (Para 34; stacked lens module 60; wherein Fig. 13 shows the lens module is coupled to image sensor 661 and circuit board 662) coupled to said image sensor along said photosensitive path, wherein said lens assembly comprises at least a first optical lens module and a second optical lens module (Para 34; first optical group 61, second optical group 62 and third optical group 63), wherein said second optical lens module is coaxially coupled at said first optical lens module (Fig 13; Para 22,27-38; optical axis 103 of each lens is aligned. The two lens group is coaxially coupled as shown in Fig. 13 since the optical axis is aligned  ) , wherein each of said first and second optical lens modules comprises a lens barrel and at least an optical lens supported within said lens barrel (Para 34; wherein the first optical group 61  consists of a  first lens 611, a second lens 612 and the lens holder 613; the second optical group 62 consists of a third lens 621, a fourth lens 622 and the lens holder 623; the third optical group 63 includes a fifth lens 631 made of optical plastic and a lens holder 633),  wherein said first and second optical lens modules are spaced apart from each other ( Fig. 13; Para 34-35; wherein the figure shows that there is  space between lens holder 613,623 and 633  and it is well known in the art that prior to assemble the lens modules/holders together , there would be more space between them until they are fixed and bonded with each other after alignment),

However, Shyu discloses the lens holders are stacked, but it does not disclose lens barrels of said two or more optical lens modules are adhered with each other.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adhere lens holders after alignment/position adjustment as disclosed in Wada for the lens modules disclosed in Shyu in order to provide more flexibility and space to move lens holders during  alignment and then adhere them together to make the system stable.
           Regarding claim 20, Shyu discloses the camera lens module, as recited in claim 19, wherein said lens assembly further comprises an aperture member coupled at a top portion of said first optical lens module and said second optical lens module is positioned between said first optical lens module and said image sensor (Para 35; FIg. 13; aperture 65; wherein second optical lens group 62 is between the first optical lens group 61 and image sensor 661) .
Regarding claim 21, the combination of Shyu and Wada discloses the camera lens module, as recited in claim 19, further comprising an adhering element between said lens barrels of said first and second optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 
Regarding claim 22, the combination of Shyu and Wada discloses the camera lens module, as recited in claim 20, further comprising an adhering element between said lens barrels of  said first and second optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25), wherein said adhering element is formed in a semi-solidified state for being solidified after heat treatment, wherein said second optical lens module is able to be adjusted and coupled at said image sensor after calibration by said adhering element in a semi-solidified state and said assembling position of said second optical lens module is permanently fixed in position after said adhering element is solidified (Shyu; Para 23; each image sensor 106 is aligned with each optical axis 103 of the lens module array 100; S9: curing the glue: for example, a semifinished product in the step S8 is radiated by UV light so that the glue 104 is cured and a stacked lens module array 10 is formed. S10: cutting straight lines through the stacked lens module array 10 to produce a plurality of rectangular stacked lens modules 11. As shown in FIG. 4, there are 16 (4.times.4) rectangular stacked lens modules 11 and each rectangular stacked lens module 11 consists of two lenses 101, 102 and the image sensor 106 connected on the circuit board 105. A stacked rectangular columnar lens module is produced. Para 27, 32, 35; wherein the manufacturing processes for fig 13 is similar to the embodiments above. Para 27, 32, 35; a first lens 611 and a second lens 612 blued with another by glue 69 ; 
Regarding claim 23, Shyu discloses the camera lens module, as recited in claim 19, wherein said image sensor comprises a photosensitive chip  (Para 3,  38; image sensor and circuit board wherein it is well known in the art that image sensor is photo-electronic device that include photo-sensitive pixels and convert light signals to electrical signals) and a lens base  (Para 34; lens holder 613,623,633, 643 is mounted in a lens barrel 601)  coupled to said second optical lens module and supported said photosensitive chip in said lens base, wherein said assembling positions of said first and second optical lens modules are able to be adjusted to align a centerline of said lens assembly with a centerline of said photo-sensitive chip for calibration, such that said assembling positions of said first and second optical lens modules are permanently fixed after said centerline of said lens assembly is adjusted to align with the centerline of said photosensitive chip (Para 34; lens holder 613,623,633, 643 is mounted in a lens barrel 601), wherein said assembling positions of said two or more optical lens  modules are 
Regarding claim 24,  Shyu discloses the camera lens module, as recited in claim 20, wherein said image sensor comprises a photosensitive chip (Para 3,  38; image sensor and circuit board wherein it is well known in the art that image sensor is photo-electronic device that include photo-sensitive pixels and convert light signals to electrical signals)  and a lens base coupled to said second optical lens module and supported said photosensitive chip in said lens base (Para 34; lens holder 613,623,633, 643 is mounted in a lens barrel 601), wherein said assembling positions of said first and second optical lens modules and said aperture member are able to be adjusted to align a centerline of said lens assembly with a centerline of said photosensitive chip for calibration, such that said assembling positions of said first and second optical lens modules and said aperture member are permanently fixed after said centerline of said lens assembly is adjusted to align with the centerline of said photosensitive chip (Para 27-37; 
Regarding claim 25, Shyu discloses the camera lens module, as recited in claim 21, wherein said image sensor comprises a photosensitive chip  (Para 3,  38; image sensor and circuit board wherein it is well known in the art that image sensor is photo-electronic device that include photo-sensitive pixels and convert light signals to electrical signals) and a lens base coupled to said second optical lens module and supported said photosensitive chip in said lens base (Para 34; lens holder 613,623,633, 643 is mounted in a lens barrel 601), wherein said assembling positions of said first and second optical lens modules are able to be adjusted to align a centerline of said lens assembly with a centerline of said photosensitive chip for calibration, such that said assembling positions of said first and second optical lens modules are permanently fixed after said centerline of said lens assembly is adjusted to align with the centerline of said photosensitive chip (Para 27-37; The image sensor 106 is corresponding to the optical area (lens) and is preset on the circuit board 105. The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the 
Regarding claim 26,  Shyu discloses the camera lens module, as recited in claim 22, wherein said image sensor comprises a photosensitive chip (Para 3,  38; image sensor and circuit board wherein it is well known in the art that image sensor is photo-electronic device that include photo-sensitive pixels and convert light signals to electrical signals)  and a lens base coupled to said second optical lens module and supported said photosensitive chip in said lens base (Para 34; lens holder 613,623,633, 643 is mounted in a lens barrel 601), wherein said assembling positions of said first and second optical lens modules and said aperture member are able to be adjusted to align a centerline of said lens assembly with a centerline of said photosensitive chip for calibration, such that said assembling positions of said first and second optical lens modules and said aperture member are permanently fixed after said centerline of said lens assembly is adjusted to align with the centerline of said photosensitive chip (Para 27-37; The image sensor 106 is corresponding to the optical area (lens) and is preset on the circuit board 105. The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the first lens array 101 by the through holes 108. After alignment of each optical axis 103 of the lens arrays 101, 102 with each image sensor 106, glue 104 is applied to adhere and fix the assembly of the lens module.  As Fig. 13 shown, optical axis 103 is both at center of the lens and the image sensor; wherein first optical group also includes an aperture 65 and sine the optical 
Regarding claim 31, Shyu discloses a method of manufacturing a camera lens module (Para 22-34; Each optical group 61-64 is a rectangular stacked lens module produced according to the manufacturing method of the present invention and is assembled with a lens holder 613, 623, 633, 643 and then is mounted in a lens barrel 601 so as to form a zoom lens, wherein the manufacturing process is similar to previous embodiments 4, 3 and above embodiment), comprising the steps of:
(a)    assembling an image sensor ( Para 27-34; image sensor corresponding to optical area is preset on the circuit board) which comprises a photosensitive chip defining a photosensitive path;
(b)    pre-assembling a lens assembly, wherein said lens assembly which comprises  two or more optical lens  modules and an aperture member coupled on top of said two or more optical lens  modules,  wherein said two or more optical lens modules are spaced apart from each other (Fig. 13; Para 34-35; wherein the figure shows that there is  space between lens holder 613,623 and 633  and it is well known in the art that prior to assemble the lens modules/holders together , there would be more space between them until they are fixed and bonded with each other after alignment), 
wherein each of said two or more optical lens  modules comprises a lens barrel and at least an optical lens affixedly supported within said lens barrel (Fig. 13; Para 34-38; a rectangular stacked lens module 60 applied to camera zoom lenses includes a first 
 (c)    adjusting an assembling position of said lens assembly with respect to said image sensor for calibration by adjusting each of said lens barrels of said optical lens modules (Para 22, 27-34; The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the first lens array 101 by the through holes 108. After alignment of each optical axis 103 of the lens arrays 101, 102 with each image sensor 106, glue 104 is applied to adhere and fix the assembly of the lens module.); and
(d)    permanently fixing said assembling position of said lens assembly to said image sensor after calibration (Para 22, 27-34; After alignment of each optical axis 103 of the lens arrays 101, 102 with each image sensor 106, glue 104 is applied to adhere and fix the assembly of the lens module.) .
However, Shyu discloses the lens holders are stacked, but it does not disclose adhering said two or more optical lens modules with each other.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adhere lens holders after alignment/position adjustment as disclosed in Wada for the lens modules disclosed in Shyu in order to provide more flexibility and space to move lens holders during  alignment and then adhere them together to make the system stable.
Regarding claim 32,  the combination of Shyu and Wada discloses the method, as recited in claim 31, wherein, in the step (b), said optical lens module is adjusted and coupled at said image sensor after calibration by an adhering element which is formed in a semi-solidified state and being solidified after heat treatment,  wherein said adhering element between said lens barrels of said first and second optical lens modules (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated by arrows A1 and A2, the first lens holder 23 and second lens holder 24 are adhered to each other with the adhesive agent 25) , such that said assembling position of said optical lens module is able to be adjusted for calibration by said adhering element in said semi-solidified state in the step (c), and said assembling position of said optical lens module is permanently fixed in position after calibration when said adhering element is solidified in image sensor 106 is corresponding to the optical area (lens) and is preset on the circuit board 105. The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the first lens array 101 by the through holes 108. After alignment of each optical axis 103 of the lens arrays 101, 102 with each image sensor 106, glue 104 is applied to adhere and fix the assembly of the lens module. The adhere agent disclosed in Wada can be semi-solidified as disclosed in Shyu to be cured after permanently fixing lens holders together to increase system stability  after curing and additional position adjustments during semi-solidified stage can be performed). 
Regarding claim 34, the combination of Shyu and Wada discloses the method, as recited in claim 31, wherein, in the step (b), when two optical lens modules are provided, said optical lens modules are coaxailly coupled with each other by an adhering element  (Wada; Para 21, 84; after the relative positions of the first lens holder 23 and second lens holder 24 are adjusted along the X-, Y-, and Z-directions and two tilting direction indicated ) which is formed in a semi-solidified state and being solidified after heat treatment (Shyu; Fig 13; Para 22, 27-38; optical axis 103 of each lens is aligned. The two lens group  is coaxially coupled as shown in Fig. 13 since the optical axis is aligned  ; glue is provided and applied to adhere and fix the assembly) , such that an assembling position of one of said optical lens modules with respect to another said optical lens module is able to be adjusted for calibration when said adhering element is in said semi-solidified state in the step (c), and said assembling position of said optical lens module is permanently fixed in position after calibration when said adhering element is solidified in the step (d) (Para 23,27-35; each image sensor 106 is aligned with each optical axis 103 of the lens module array 100; S9: curing the glue: for example, a semifinished product in the step S8 is radiated by UV light so that the glue 104 is cured and a stacked lens module array 10 is formed. S10: cutting straight lines through the stacked lens module array 10 to produce a plurality of rectangular stacked lens modules 11. As shown in FIG. 4, there are 16 (4.times.4) rectangular stacked lens modules 11 and each rectangular stacked lens module 11 consists of two lenses 101, 102 and the image sensor 106 connected on the circuit board 105. A stacked rectangular columnar lens module is produced; wherein prior to the UV light radiation treatment, the positions can be adjusted since glue is not cured yet.  The image sensor 106 is corresponding to the optical area (lens) and is preset on the circuit board 105. The circuit board 105 is aligned with the second lens array 102 at a preset interval (by the spacer 107) and is aligned with the first lens array 101 by the through holes 108. After alignment of each optical axis 103 of the lens arrays 101, 102 with  .

Claims 9, 10, 11, 12, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu (US Pub. No.: US 2010/0265597 A1), in view of Wada et al. (US Pub. No.: US 2002/0071190 A1) and Chen et al. (US Pub. No.: US 2013/0308047 A1).
	Regarding claim 9,  Wada discloses said assembling position of each of said two or more optical lens  modules is adjustable at least five directions (Para 24, 84; one of the at least two lens holders is adjusted with respect to at least another one of the at least two lens holders along at least five directions including a direction parallel to the optical axis, two directions perpendicular to the optical axis, and two tilt directions, and thereafter is adhered by the adhesive agent to the at least another one of the at least two lens holders.) .
         However, the combination of Shyu and Wada does not disclose the camera lens module, as recited in claim 1, wherein said assembling position of each of said two or more optical lens  modules is adjustable at six axes of said camera lens module.
	Chen discloses wherein said assembling position of optical lens module is adjustable at six axes of said camera lens module (Para 5; Para 16, 21-26; a first coordinate (X1, Y1) of the sensing center A of the sensing surface of the image sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shyu and Wada with the teaching of Chen to adjust each of the optical lens modules at six axes in order to align the lens with image sensor more accurately to improve image quality. 
	Regarding claim 10, Shyu does not disclose the camera lens module, as recited in claim 2, wherein said assembling position of each of said two or more optical lens modules and said aperture member is adjustable at six axes of said camera lens module.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shyu and Wada with the teaching of Chen to adjust each of the optical lens modules at six axes and aperture member in order to align the lens with image sensor more accurately to pass enough light and improve image quality. 
Regarding claim 11, Shyu does not disclose the camera lens module, as recited in claim 7, wherein said assembling position of each of said two or more optical lens modules is adjustable at six axes of said camera lens module.
           Chen discloses wherein said assembling position of optical lens module is adjustable at six axes of said camera lens module (Para 5; Para 16, 21-25; a first coordinate (X1, Y1) of the sensing center A of the sensing surface of the image sensor is calculated, and the second coordinates of the alignment center 2060 is calculated. In order to accurately assemble the lens module 20 above the image sensor 302, the first coordinates (X1, Y1) is aligned with the second coordinates (X2, Y2), where the sensing center A and the alignment center 2060 are co-extensive in the Z-direction. It is important that the lens be aligned very accurately with respect to the light-sensitive surface in X, Y and Z-directions, wherein the Z-direction is defined as a direction perpendicular to the light-sensitive surface, and wherein the X, Y-directions are defined as mutually perpendicular, both the X-direction and the Y-direction extending parallel to the light-sensitive surface; wherein the flange 2062 protruding from the surface facing the image sensor 302 and it can rotate  and move around to align optical axis with the sensing center A of the image sensor 302 in Z-direction.  The lens can be moved forward/backward, up/down, left and right and rotation can include axis such as yaw, pitch and roll).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shyu with the teaching of Chen to adjust each of the optical lens modules at six axes in order to align the lens with image sensor more accurately to improve image quality. 

Regarding claim 12, Shyu does not disclose the camera lens module, as recited in claim 8, wherein said assembling position of each of said two or more optical lens  modules and said aperture member is  adjustable at six axes of said camera lens module.
Chen et al. discloses said assembling position of optical lens module and aperture member (Para 16; lens module 20 includes lens barrel which includes aperture for lens to receive incident light) are adjustable at six axes of said camera lens module (Para 5; Para 16, 21-25; a first coordinate (X1, Y1) of the sensing center A of the sensing surface of the image sensor is calculated, and the second coordinates of the alignment center 2060 is calculated. In order to accurately assemble the lens module 20 above the image sensor 302, the first coordinates (X1, Y1) is aligned with the second coordinates (X2, Y2), where the sensing center A and the alignment center 2060 are co-extensive in the Z-direction. It is important that the lens be aligned very accurately with respect to the light-sensitive surface in X, Y and Z-directions, wherein the Z-direction is defined as a direction perpendicular to the light-sensitive surface, and wherein the X, Y-directions are defined as mutually perpendicular, both the X-direction and the Y-direction extending parallel to the light-sensitive surface; wherein the flange 2062 protruding from the surface facing the image sensor 302 and it can rotate  and move around to align optical axis with the sensing center A of the image sensor 302 in Z-direction.  The lens can be moved forward/backward, up/down, left and right and rotation can include axis such as yaw, pitch and roll).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shyu with the teaching of Chen to 

              Regarding claim 40, Shyu does not disclose wherein said assembling positions of said lens assembly is adjustable at six axes of said camera lens module.
	Chen discloses wherein said assembling position of optical lens module is adjustable at six axes of said camera lens module (Para 5; Para 16, 21-25; a first coordinate (X1, Y1) of the sensing center A of the sensing surface of the image sensor is calculated, and the second coordinates of the alignment center 2060 is calculated. In order to accurately assemble the lens module 20 above the image sensor 302, the first coordinates (X1, Y1) is aligned with the second coordinates (X2, Y2), where the sensing center A and the alignment center 2060 are co-extensive in the Z-direction. It is important that the lens be aligned very accurately with respect to the light-sensitive surface in X, Y and Z-directions, wherein the Z-direction is defined as a direction perpendicular to the light-sensitive surface, and wherein the X, Y-directions are defined as mutually perpendicular, both the X-direction and the Y-direction extending parallel to the light-sensitive surface; wherein the flange 2062 protruding from the surface facing the image sensor 302 and it can rotate  and move around to align optical axis with the sensing center A of the image sensor 302 in Z-direction.  The lens can be moved forward/backward, up/down, left and right and rotation can include axis such as yaw, pitch and roll).
. 


Claims 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu (US Pub. No.: US 2010/0265597 A1), and further in view of Wada et al. (US Pub. No.: US 2002/0071190 A1) and Yen (US Pub. No.: US 2007/0091179 A1).
	Regarding claim 33, Shyu  discloses said aperture member is also coupled at one of said optical lens modules  (Fig 13; Para 27-34; wherein aperture 65 is coupled with lens in lens group 61), and adhering element, such that an assembling position is adjusted for calibration when said adhering element is in a semi-solidified state in step (3), and said assembling position is permanently fixed in position after calibration when said adhering element is solidified in said step (d) (Para 23,27-35; each image sensor 106 is aligned with each optical axis 103 of the lens module array 100; S9: curing the glue: for example, a semifinished product in the step S8 is radiated by UV light so that the glue 104 is cured and a stacked lens module array 10 is formed. S10: cutting straight lines through the stacked lens module array 10 to produce a plurality of rectangular stacked lens modules 11. As shown in FIG. 4, there are 16 (4.times.4) rectangular stacked lens modules 11 and each rectangular stacked lens module 11 consists of two lenses 101, 102 and the image sensor 106 connected on the circuit board 105. A stacked rectangular columnar lens module is produced; wherein prior to 
	However, Shyu disclose does not disclose the method, as recited in claim 32, wherein, in the step (b), said aperture member is also coupled at said optical lens module by adhering element.
         Yen discloses in the step (b), said aperture member is also coupled at said optical lens module by said adhering element (Para 4; an ultraviolet glue (UV) is applied at the connection between the barrel and the aperture).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens modules of Shyu with the teaching of Yen to further apply adhesive to connect aperture member of lens barrel and lens  and to adjust the position of lens with lens barrel and apply a heat curing to complete the adhesive process after calibration and alignment in order to leave space for adjustment before the adhesive element is taking effect fully.
        Regarding claim 35, Shyu  discloses said aperture member is also coupled at one of said optical lens modules  (Fig 13; Para 27-34; wherein aperture 65 is coupled with 

                   Yen discloses in the step (b), said aperture member is also coupled at said optical lens module by said adhering element (Para 4; an ultraviolet glue (UV) is applied at the connection between the barrel and the aperture).	
          It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens modules of Shyu with the teaching of Yen to further apply adhesive to connect aperture member of lens barrel and lens and to adjust the position of lens with lens barrel and apply a heat curing to complete the adhesive process after calibration and alignment in order to leave space for adjustment before the adhesive element is taking effect fully.
      
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shyu (US Pub. No.: US 2010/0265597 A1), in view of Wada et al. (US Pub. No.: US 2002/0071190 A1), Yen (US Pub. No.: US 2007/0091179 A1) and further in view of Chen et al. (US Pub. No.: US 2013/0308047 A1).

      Regarding claim 41, Shyu and Yen does not disclose wherein said assembling  positions of said lens assembly is adjustable at six axes of said camera lens module.
	Chen discloses wherein said assembling position of optical lens module is adjustable at six axes of said camera lens module (Para 5; Para 16, 21-25; a first coordinate (X1, Y1) of the sensing center A of the sensing surface of the image sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shyu and Lee with the teaching of Chen to adjust each of the optical lens modules at six axes in order to align the lens with image sensor more accurately to improve image quality. 






                                        Allowable Subject Matter
Claims 27,28,29,30, 36, 37,38, 39, 42,43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 27, none of the prior art discloses  “each of said lens barrel has a calibration channel formed at a barrel wall of said lens barrel to communicate an interior of said lens barrel with outside and is aligned with respect to said optical lens pre-assembled within said lens barrel , such that said assembling position of said optical lens within said lens barrel is able to be adjusted through said calibration channel for calibration during assembling of said camera lens module” in combination of other limitation in the claim.
Regarding claims 28,29,30, the subject matter is similar to the subject matter disclosed in claim 27; therefore claims 28,29,30 are objected to for the same reasons set forth in claim 27. 
     Regarding claim 36, none of the prior art discloses “  (c.2) determining a calibration measurement of said lens assembly by a calibration software, wherein an image collection of said camera module is based on MTF (Modulation Transfer Function), wherein an image quality is determined by MTF value, wherein a higher MTF value refers to higher image quality and a plurality of MTF value is determined for every images collected from said camera lens module and compared with a predetermined threshold, wherein when said MTF value is greater than or equal to a predetermined threshold, a 
Claims 37 and claim 42 are objected to as being dependent on claim 36. 
	Regarding claim 38, none of the prior art discloses “ (c.2) determining a calibration measurement of said lens assembly by a calibration software, wherein an image collection of said camera module is based on MTF (Modulation Transfer Function), wherein an image quality is determined by MTF value, wherein a higher MTF value refers to higher image quality and a plurality of MTF value is determined for every images collected from said camera lens module and compared with a predetermined threshold, a collection and calibration is completed, wherein when said MTF value is lesser than said predetermined threshold, said image collection is repeated for further calibration” in combination of other limitation in the claim. 
	Claims 39 and 43 are objected to as being dependent from claim 38. 

                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XI WANG/Primary Examiner, Art Unit 2696